Houck, J.,
On August 1,1933, Melvin H. Jenkins, Esq., presented a petition alleging that on September 22, 1930, as attorney for Robert E. Jenkins, who was then treasurer of Schuylkill County, he presented in motion court the report and return of said Robert E. Jenkins of the sale of seated lands for taxes, held in 1930 in accordance with section 9 of the Act of May 9, 1929, P. L. 1684; that due to inadvertence the said report and return was not confirmed nisi as of record; and praying for confirmation nisi nunc pro tunc or for such other order as the court might deem necessary.
Section 9 of the Act of 1929, supra, makes it the duty of the county treasurer to make a report and return to the first term of a court of common pleas succeeding the sale, and, if it shall appear that the sale has been regularly conducted, the report and the sale shall be confirmed nisi. If no objections or exceptions are filed within 10 days, a decree of absolute confirmation may be entered as of course by the prothonotary. Clearly these provisions are directory. However, the Act of 1929 was repealed by the Act of May 29, 1931, P. L. 280, and the later act makes somewhat different provisions for the presentation and confirmation of the return. Section 12 provides that the report and return is to be presented at the first term of a court of common pleas succeeding the sale, and the sale and the report shall be confirmed nisi if it appear that the sale has been regularly conducted. It is further provided that the county treasurer shall, at the expense of the county, publish a general notice once in a newspaper of general circulation throughout the county, stating that the report has been presented to the court, giving the date thereof, and that exceptions thereto may be filed within 60 days after the date of return.
Since the return here in question has never been confirmed nisi, no person has been prejudiced and no person affected by the sale has been prevented from setting up any valid objection thereto. Consequently, we shall now confirm the return nisi and, following the provisions of the Act of 1931, direct the county treasurer to publish notice of the presentation of the return. We make the following:
Order
And now, September 11,1933, the report and return of Robert E. Jenkins of the sale of seated lands for taxes, held on the first Monday of August 1930, is confirmed nisi, and the county treasurer is directed to publish a general notice, at the expense of the county, once in a newspaper of general circulation throughout the county, stating that the report of the county treasurer with respect to the sale of seated lands for delinquent taxes, held on the first Monday of August 1930, was presented to the court on August 1, 1933, and that exceptions thereto may be filed within 60 days after the date of this order; otherwise the report will be confirmed absolutely. Prom M. M. Burke, Shenandoah, Penna.